DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Arguments

On a procedural note, the application was previously examined by Primary Patent Examiner Taina D. Matos Negron, who has moved to a different position.  Accordingly, the instant application was assigned to Primary Patent Examiner Svetlana M. Ivanova.
Applicant’s response from 11/15/2021 is acknowledged.  Applicant has cancelled all previously examined claims, and presented new claims 39-58.  Applicant has made arguments against the claims as amended, further relying on the Declaration under 37 CFR 1.132 of Alireza Altri from 7/2/2020 (“Altri Declaration”).  In view of Applicant’s new claims, a modified rejection has been made below, which now renders Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-58 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/037532 A1 Schmidt et al. (“Schmidt”, of record), and further in view of Waring et al., Journal of Alzheimer’s Disease, (2015), vol. 47, pp.137-148 (“Waring”, of record), Knowles et al., Core Evidence (2006), vol. 1, pp. 195-219 (“Knowles”, of record), NCT01955161, September 23, 2016, available at https://www.clinicaltrials.gov/ct2/history/NCT01955161?V_10=View#StudyPageTop (“Trial 1”), NCT02006654, March 31, 2017, available at https://www.clinicaltrials.gov/ct2/history/NCT02006654?V_11=View#StudyPageTop (“Trial 3”), and Abushakra et al., Clinical Benefits of Tramiprosate in Alzheimer's Disease Are Associated with Higher Number of APOE4 Alleles: The "APOE4 Gene-Dose Effect", J Prev Alzheimers Dis, 2016;3(4):219-228 (“Abushakra”, of record).
Schmidt teaches methods of treating Alzheimer's disease by improving or augmenting the effect of a acetylcholinesterase inhibitor comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt (“Compound I”, aka idalopirdine, and Lu AE58054) to a patient in need of treatment thereof, wherein the dose range is between about 30 mg and about 60 mg [p.9, ln 1-6]. The invention further provides methods of treating Alzheimer's disease (AD) with Compound I as adjunctive therapy to acetylcholinesterase inhibitors [p.9, ln 1-6]. N-(2-(6-fluoro-IH-indol-3-yl)ethyl)-3-{2,2,3,3-tetrafluoropropoxy)benzylamine is a potent and selective 5-HT 6 receptor antagonist in clinical development for treating AD and is referred to as Compound I [p.8, ln 25-26]. Compound I is administered as the hydrochloride salt [p.9, ln 14].  The reference teaches methods of treating mild to moderate Alzheimer's disease [p.9, ln 11]. The acetylcholinesterase inhibitor is donepezil [p.9, ln 15]. The subject is a human, e.g., a human suffering from, at risk of suffering from, or potentially capable of suffering from Alzheimer's disease [p.11, 9-10].  
Compound I is administered in a 60 mg dose, 70 mg dose, 80 mg dose, or 90 mg dose. [p.9, ln 29-32].  60 mg specifically encompasses a species within Applicant’s presently claimed daily dose range.  The "therapeutically effective dose" of Compound I is an amount sufficient to provide an observable therapeutic benefit compared to baseline clinically observable signs and symptoms of Alzheimer's disease as measured by ADAS-cog, and Alzheimer's disease-related dementia treated in connection with the combination therapy [p.9, ln 34-35 and p.10, ln 1-2]. The methods cover the dosages of donepezil shown to be effective in controlled clinical trials of the treatment of mild to moderate Alzheimer's disease are 5 mg or 10 mg administered orally once per day [p.10, ln 12-14]. A 23 mg orally once daily dose of donepezil is also approved for treating moderate to severe AD. [p.10, ln 12-14].  All of these doses specifically encompasses species within Applicant’s presently claimed daily dose range.
Schmidt applies to patients with AD broadly, and thus makes no exclusion for any AD patients, which thus includes patients carrying one or two APOE4 alleles.  But Schmidt does not explicitly teach that the subject being treated with an acetylcholinesterase inhibitor is a subject carrying one or two APOE4 alleles.
	Waring teaches clinical data and epidemiologic evidence have since implicated APOE-E4 as playing an etiologic role in as many as 50% of AD cases in the United States [p.137, col. 2, para 1].  There is an apparent dosage effect related to the APOE-E4 allele such that homozygosity confers a substantially greater risk for AD than does carrying a single copy of the E4 allele [p.137, col. 2, para 1]. Analyses were performed using pooled data from the donepezil and placebo treatment arms of three consecutive, similarly designed, 12-week, multi-national, randomized clinical studies that enrolled patients with mild-to-moderate Alzheimer’s disease [p.139, col. 2, para. 2]. Correlations between APOE-E4 carrier status and ADAS-cog scores were evaluated using analysis of covariance [p.139, col. 2, para 2]. 
                            
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	In smaller complete population, donepezil showed a statistically significant treatment effect in the APO-e4 carriers, but not among non-carriers [p.142, col. 1, para 1]. 
	A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious before the effective filing date of the claimed invention to develop a method of treating AD in a subject by administering N-(2-(6-fluoro-IH-indol-3-yl)ethyl)-3-{2,2,3,3-tetrafluoropropoxy)benzylamine (idaloperdine) and donepezil to a subject in need thereof, and at the specific doses taught by Applicant, because Schmidt teaches a method of treating Alzheimer's disease by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof, wherein the dose range is between about 30 and about 60 mg, and several doses of donezepil all within Applicant’s claimed dose range. Thus, Schidmt provides motivation to administering an N-(2-(6-fluoro-IH-indol-3-yl)ethyl)-3-{2,2,3,3-tetrafluoropropoxy)benzylamine and donepezil to a subject in need of AD treatment at the specific doses claimed by Applicant.  Therefore, Schmidts discloses doses of both therapeutic agents that overlaps with the instantly claimed range of doses suitable for treating AD in human patients. Further, the doses disclosed by Schmidt are considered to be therapeutically effective and sufficient to provide an observable therapeutic benefits in patients with AD. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
	In regards to the limitation wherein the wherein the subject carries one or two APOE4 alleles, Schmidt teaches a method of treating Alzheimer's disease (including mild to moderate AD) by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3 tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof, and Waring teaches a patient population with mild to moderate AD being treated with donepezil  and having one or two copies of APOE4. Motivation to treat the patients having APOE4/4 alleles with the combination therapy disclosed by Schmidt would have risen from the fact that Waring treats mild to moderate AD patients broadly, with no carve out, which thus includes carriers of one or two copies of APOE4/4, with donepezil. Waring identifies mild to moderate AD patients that have two copies of APOE4/4 and treated with donepezil and Schmidt treats AD patient by augmentation the effect of donepezil by administering idalopirdine. Both references are directed to the treatment of mild to moderate AD and the patients are administered donepezil. Thus, it would have been obvious from Waring to treat patients with two copies of APOE4 with a combination therapy that includes donepezil since Schmidt teaches a method of treating mild to moderate AD augmenting the effect of a donepezil by administering compound I and Waring treats mild to moderate AD patients broadly, and with no carve outs, which thus includes expressing one or two copies of APOE4/4, with donepezil. Further, Schmidt teaches a patient population having mild to moderate AD and Waring identifies patients suffering from mild to moderate Alzheimer’s diseases expressing APOE4/4. Since Waring teaches the association of mild to moderate AD and expression of ApoE4/4, one of ordinary skill in the art would have understood that the population of Schmidt patients encompasses patients expressing ApoE4/4.
Schmidt and Waring do not teach the hydrochloride salt of donepezil.
Knowles teaches that Donepezil (Aricept) is indicated for the symptomatic treatment of mild to moderate Alzheimer’s disease [p.215, col. 2, para. 4]. It is available as round, film coated tablets each containing donepezil hydrochloride 5 or 10 mg [p.215, col. 2, para. 4].  It is also available as an orally disintegrating tablet formulation [p.215, col. 2, para. 4].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to administer the hydrochloride salt of donepezil to a patient in need of AD treatment because Schmidt teaches a method of treating Alzheimer's disease including mild to moderate by improving or augmenting the effect of a donepezil (acetylcholinesterase inhibitor) comprising administering a once daily effective dose of N-(2-(6-fluoro-lH-indol-3-yl)ethyl)-3-(2,2,3,3-tetrafluoropropoxy)benzylamine or a pharmaceutically acceptable salt to a patient in need of treatment thereof, and Knowles teaches that donepezil hydrochloride is used in the treatment of mild to moderate AD. Motivation to use the hydrochloride salt of donepezil in the methods of Schmidt would have resulted from the fact that both references are directed to treating mild to moderate AD by administering donepezil. Further, it is well known in the pharmaceutical arts that administering a pharmaceutical salts aids in the solubility/ bioavailability of the drugs. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Schmidt in view of Waring and Knowles before the effective filing date of the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made.
The instant Primary Patent Examiner Ivanova inherited this application from Primary Patent Examiner Taina D. Matos Negron. The Examiner fully supports the art above and its sufficiency employed by Examiner Negron, and includes any and all art below solely as cumulative in order to further clarify the Examiner’s position, and address arguments raised by Applicant pertaining to so-called unexpected results.  
The Examiner first clarifies for the record the priority date for the instant application.  
    PNG
    media_image2.png
    133
    651
    media_image2.png
    Greyscale

The Examiner obtained a copy of PA201700313 from the WIPO, filed 05/24/2017 (attached for the record with the instant rejection), and confirms that Examples 3 and 5 (respectively, Tables 3 and 5), for which Applicant relies on establishing unexpected results are present therein.
The Examiner next makes of record and as prior art references the two clinical trials on which Applicant relied for establishing unexpected results, namely:
-NCT01955161 (aka Trial 1, STARSHINE, 14861A) (“hereinafter Trial 1”); and 
-NCT02006654 (aka Trial 3, STARBRIGHT, 14863A) (“hereinafter Trial 3”).
Applicant relied on the data for Trial 1 in Applicant’s specification, Table 3, which pooled in it the data for 60 mg idalopirdine + 10 mg donepezil.  Applicant relied on the combined data of Trial 1 and Trial 3 in Applicant’s specification, Table 5, which pooled in the data for Trial 1 (60 mg idalopirdine + 10 mg donepezil) and Trial 3 (60 mg idalopirdine + one of either acetylcholine esterase inhibitors (donepezil, rivastigmine, galantamine)).
As a way of background, both NCT01955161/ Trial 1, and NCT02006654/ Trial 3, were published on www.clinicaltrials.gov.  At the bottom of first page of the link of each, there is a link to “History of Changes”.  This link leads to to a table, which illustrates the data for each trial as it was updated historically on the web page from the inception of the clinical trial to its completion.  Given Applicant’s priority date of 05/24/2017, the most up-to-date information therefore for Trial 1 was September 23, 2016, and this is the information, which is made of record.

    PNG
    media_image3.png
    450
    596
    media_image3.png
    Greyscale


As can further be seen from the information in the table above, the actual outcome measures and results were published on August 22, 2017, or after the priority date of the instant application of 05/24/2017.
A similar table for Trial 3 shows that the following history of changes.

    PNG
    media_image4.png
    590
    760
    media_image4.png
    Greyscale

Given Applicant’s priority date of 05/24/2017, the most up-to-date information therefore was March 31, 2017, and this is the information, which is made of record.  As can further be seen from the information above, the actual outcome measure and results were published on January 12, 2018, or after the priority date of the instant application of 05/24/2017.
Trial 1, as of the priority date of the instant application, discloses that it is a randomised, double-blind, parallel-group, placebo-controlled, fixed-dose study to establish efficacy of Lu AE58054 as adjunctive therapy to donepezil (10 mg) for symptomatic treatment of patients with mild-to-moderate Alzheimer's disease (AD), with both 30 mg or 60 mg idalopirdine arms adjunct to base treatment with donepezil (10 mg), once daily.  The patient inclusion criteria were none focused on APOE4, and broadly included patients with mild to moderate AD and stable donepezil treatment.  The sponsor’s study is H. Lundbeck A/S, who is also the instant assignee.
Trial 3, as of the priority date of the instant application, discloses that it is a randomised, double-blind, parallel-group, placebo-controlled, fixed-dose study to establish efficacy of Lu AE58054 as adjunctive therapy to an acetylcholinesterase Inhibitor (AChEI) for symptomatic treatment of patients with mild-to-moderate Alzheimer's disease (AD), with both 30 mg or 60 mg idalopirdine arms adjunct to AChEI (donepezil 10mg/day, rivastigmine at the patient's individual maintenance dose, or galantamine at the patient's individual maintenance dose), once daily.  The patient inclusion criteria were none focused on APOE4, and broadly included patients with mild to moderate AD and stable AChEI treatment.  The sponsor’s study is H. Lundbeck A/S, who is also the instant assignee.
Applicant has expressly admitted on the record that the Phase II study (LADDER) disclosed in Schmidt produced a “statistically significant improvement over the AChEI alone for several idalopirdine-AChEI combinations” (Response at 11).  Applicant has argued, nonetheless, that “[b]ecause idalopirdine-AChEI combinations had, as of the Priority Date, failed to achieve the objective purpose of a combination treatment, a POSA would not have been motivated to pursue the combination at all, let alone in the subpopulation of APOE4 carriers. See Atri Declaration at ¶ 27. (Response at 11).  “Because idalopirdine-AChEI combinations had, as of the Priority Date, failed to achieve the objective purpose of a combination treatment, a POSA would not have been motivated to pursue the combination at all, let alone in the subpopulation of APOE4 carriers. See Atri Declaration1 at ¶ 27.” (Id.) Applicant has argued that unexpected results of the combination therapy should not be be viewed not against the monotherapy, which thus excludes Schmidt.  (Response at 12).  Per Applicant, “A clinician would not rely on older studies (Schmidt and the LADDER Study) showing efficacy for augmentation of donepezil with idalopirdine when the newer, more comprehensive, and more clinically relevant Phase 3 Program showed that very combination to provide no benefit over AChE inhibitor treatment alone.” Respone at 12, Atri Declaration at ¶ 27, emphasis in the original).
In response, as can be seen from the published dates for Trials 1 and 3 Applicant’s argument first fails vis-à-vis dates.  The published failure of the clinical trials happened after the priority date of the instant application.  Therefore, while Applicant/ sponsor of Trials 1 and 2 had access to the study status and results from Phase III, the skilled artisan outside of the clinical sponsor did not  Thus, the previous Examiner wholly appropriately applied the rationale that Applicant has failed to provide any unexpected results whatsoever, whether against the monotherapy, or as argued in the alternative by Applicant.  
It is further a very unpersuasive argument for Applicant to argue against its own rationale to pursue multiple clinical trials, when it itself was the very sponsor of the clinical trials at issue.  Namely, that a clinician would not be motivated to pursue, but would be dissuaded from pursuing a combination of a 5-HT6 receptor antagonist/ idalopirdine and an AChEI/ donepezil, when Applicant itself pursued it for many years, in several clinical trials nonetheless, and with broad inclusion criteria of mild-to-moderate AD patients, and no particular focus on APOE4.  
Further, the law on non-obviousness is clear that “[o]bviousness does not require absolute predictability of success . . . all that is required is a reasonable expectation of success.  In re O’Farrell, 853 F.2d 894, 903-4, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).   “Obviousness does not require absolute predictability of success….all that is required is a reasonable expectation of success.”  In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009).  That there was a reasonable expectation of success is clearly from at least the preceding studies, such as Schmidt and LADDER, which did show statistical benefit of the combination.
Moreover, the office action above, based on the combination with Waring, clearly provides motivation to analyze the impact of APOE4 carrier status, since Waring teaches that clinical data and epidemiologic evidence have implicated APOE-E4 as playing an etiologic role in as many as 50% of AD cases in the United States.  This conclusion is further buttressed in view of Abushakra (below).  To analyze and do statistical analysis of one’s clinical trial, to include for APOE4, as well as other subgroups, is what is expected and obvious as an outcome measure for a clinical trial of drug treatment in AD.  This holds true whether the clinical trials are successful or not.  
Abushakra, further made of record, discloses that the GABA receptor modulator tramiprosate failed to meet its primary endpoint in a Phase III trial geared towards the treatment of AD, but that a subgroup analysis suggested potential efficacy in APOE4 carriers.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmidt in view of Waring and Knowles for the reasons above, further in view of Trial 1, Trial 3 and Abushakra.  The skilled artisan would have been motivated to do so, because as of the effective filing date of the claimed invention clinical trials were ongoing and/or not publicly available yet, for assessing the efficacy of the combination of idalopirdine with AChEI in AD patients, as evinced by Trials 1 and Trial 3.  Further motivation to specifically assess the effect of the combination in the subset of patients who are APOE4 carriers is found in view of Abushakra, because whether the clinical trials meet their primary endpoints or not, Abushakra further discloses that even for a drug, which failed a Phase III trial, a statistically significant difference towards efficacy was found nonetheless in the subgroup of APOE4 carriers.  This clearly provides motivation to do statistical analysis on subgroups of AD patients, to specifically include APOE4 allele carriers.
Last but not least, the Examiner notes that Applicant’s purported unexpected results data—which again are not built on the proper comparison-- further appears weak even from a statistical standpoint, and inconsistent between Tables 3 and 5.  For clarity of the records, statistical significance is considered p<0.05.  While Applicant’s data does show statistical significance vis-à-vis MMSE, it is thus not confirmed by more robust scale assessments, such as ADAS-cog, and by additional scale assessments such as ADCS-ADL and NPI.
First Applicant only analyzed data as to 60 mg, and thus the claimed range of 60-120 mg of idalopirdine is not commensurate in scope with the purported unexpected results data as to APOE4 allele carriers.
Second, none of Applicant’s data shows any statistical significance as to ADCS-ADL and NPI.  

    PNG
    media_image5.png
    188
    579
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    166
    578
    media_image6.png
    Greyscale

(Table 3)

    PNG
    media_image7.png
    191
    571
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    183
    564
    media_image8.png
    Greyscale

(Table 5)
Third, the data on ADAS-cog is conflicting and inconsistent.  In Table 3, the reported p-value is p<0.05 as to (1 or 2) vs 0.  But 2 v 0 (the claims recite 1 or 2 alleles, so 2 v 0 alleles is clearly within the scope of the claims) shows a p value of > 0.5, i.e. statistically insignificant.  

    PNG
    media_image9.png
    245
    583
    media_image9.png
    Greyscale

(Table 3)
Table 5 below, which reflects the pooled results for Trials 1 and 3, further shows no statistical significance on ADAS-cog in any of the treated groups, to include (1 or 2) vs 0, or 2 v 0.  
 
    PNG
    media_image10.png
    212
    581
    media_image10.png
    Greyscale

(Table 5)
It is further noted in this regard, that this too is not commensurate in scope with Applicant’s independent claims, which are directed to any AChEI, but the only point of statistical significance is (1 or 2) v 0 for donepezil alone.
In sum, multiple lines of evidence establish that Applicant’s invention is prima facie obvious over the prior art, and that Applicant has failed to establish any unexpected results.

Claim Objections

Claims 39-58 are objected to because of the following informalities:  claims 39-48 are objected to as being substantial duplicates of claims 49-58.  It appears that there is no practical difference in practicing the two methods of the independent claims.  Appropriate correction is required.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 It should further be noted that throughout its entirety, the Altri Declaration makes comparisons and references to an article, which the declarants itself authored- Altri et al., JAMA 2018, 319 (2), 130-142.  Of note, this article’s priority date is January 9th, 2018, and thus it too post dates Applicant’s priority date.